Citation Nr: 0637682	
Decision Date: 12/04/06    Archive Date: 12/12/06	

DOCKET NO.  97-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for abscesses of the 
jaw, with loss of teeth, claimed as due to exposure to 
ionizing radiation.

2.  Entitlement to service connection for bilateral macular 
degeneration, claimed as due to exposure to ionizing 
radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veteran


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1945 to March 1949.

This case has been in appellate status for several years.  It 
was most recently before the Board of Veterans' Appeals 
(Board) in February 2005 at which time it was remanded for 
procedural purposes.  The case has been returned to the Board 
for appellate review.

In accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2006), the case has been advanced on the Board's docket for 
good cause shown.

The Board notes that a review of the record discloses that 
service connection is in effect for cancer of the rectum and 
colon due to exposure to ionizing radiation, rated as 100 
percent disabling from March 26, 2002; left frontal 
suppurative chronic sinusitis, rated as 30 percent disabling 
from April 3, 2001; and tinnitus, rated as 10 percent 
disabling from April 3, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by the 
RO to the extent possible.  

2.  The veteran was a member of the Occupying Forces during 
World War II in the Nagasaki area from November 27, 1945, to 
December 11, 1945.

3.  The competent evidence weighs against a finding that the 
veteran has abscesses of the jaw with loss of teeth that are 
medically related to service, to include exposure to ionizing 
radiation.  

4.  The competent evidence weighs against a finding that the 
veteran has macular degeneration of the eyes that is 
medically related to service, to include exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for abscesses of the 
jaw with loss of teeth, due to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  The criteria for service connection for macular 
degeneration of the eyes due to ionizing radiation are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156 (a), 3.159, 3.326 (a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(a); 38 C.F.R. § 3.159 (b); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The VCAA applies to all five elements of a service connection 
claim.  According to the United States Court of Appeals for 
Veterans Claims (Court) those five elements are:  (1) veteran 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of disability; and (5) the effective date of the 
disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and the evidence presented with the claims, and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, would help in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

The Board notes that the record appears to be in complete in 
regard to the issues that are the subject of the Board 
decision below.  The case has been in appellate status for 
several years already.  The Board remanded the case in 
September 1998 for substantive purposes and in February 2005 
for procedural purposes.  As recently as March 2005, the 
veteran was told what he could do to help his claim and what 
VA would do to help him develop his claims.  He was 
specifically told that if he had any evidence in his 
possession pertaining to his claims, he was to send it to VA.  
The requirements with regard to an initial disability rating 
and effective date concerns of a service connection claim 
were addressed in a September 2006 letter to the veteran.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, evidence has been obtained from the Defense Threat 
Reduction Agency.  Additionally, the Board referred the case 
to an independent medical expert for review and opinion and 
this was provided in November 2004.  The ophthalmologist 
reviewed the entire claims file and his opinion has been 
associated with the record.

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran in the 
development of his claims.  There is no indication that any 
further assistance would be reasonably likely to substantiate 
the claims, and further delay in rendering a final decision 
is not indicated.

Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (d).

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty for training, participated in a radiation-
risk activity.  "Radiation-risk activity" is defined to mean 
on site participation in a test involving the atmospheric 
detonation of a nuclear device; the Occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States Forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States 1945, through July 1, 1946.  38 C.F.R. § 3.309 
(d) (2006).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
Forces means official military duties within 10 miles of the 
city's limits of either city which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
Government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war planes or materials.  38 C.F.R. § 3.309 (d) 
(3) (vi) (2006).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following;  (i) leukemia (other than chronic  lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gallbladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309 (d) (2) 
(2006).

38 C.F.R. § 3.311 provides instruction of the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following:  thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311 (b) (2) (i) - (xxiv) (2006).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must nonetheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran had a disability that is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability was otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary of VA.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must be brought against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  See 
Gonzalez v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997, Cert. denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Based on a longitudinal review of the evidence of record, the 
Board finds that the weight of the medical evidence of record 
is against the veteran's claims.  

The record reflects that the veteran arrived in Nagasaki on 
November 27, 1945, and remained in that area until December 
11, 1945.  The Defense Threat Reduction Agency (DTRA) has 
given his maximum possible dose from external radiation, 
inhalation, and ingestion, as less than 1 rem.  It indicated 
that using all possible "worst case" assumptions, the maximum 
dosage that any individual might have received was less than 
1 rem.

Of record is a July 1997 statement from the Medical Director 
of the San Pedro Valley Medical Associates in Benson, 
Arizona.  The individual stated that he evaluated the veteran 
with regard to radiation exposure and the oral abscesses that 
reportedly occurred in early February 1946.  The veteran 
reported that within a few days of his arrival, all Marines 
stationed with him experienced sunburn.  He claimed that he 
developed problems with his teeth and an oral abscess was 
diagnosed on or about February 17, 1946.  The physician 
stated that he reviewed data from the National Academy of 
Sciences.  He referred to a document dated in September 1981 
indicating that the level of radiation was on the order of 1 
rad per hour.  He indicated that since the veteran was there 
about 15 days, the exposure he would have sustained would 
have been in the order of 360 rads.  He stated that from his 
personal research and experience reviewing cases in which 
individuals had been exposed to 150 to 300 rads as total body 
exposure, "it is clear that the death rates in this group is 
approximately 25 percent of those exposed."  He added that 
the fact the veteran had an oral infection within the 3-month 
time period after his reported exposure would confirm to him 
that there was a causal relationship between the exposure and 
those events.  

An individual at the DTRA reviewed the dose estimate provided 
by the physician in June 2000.  The individual stated that 
the physician based his dose estimate of 360 rads on the 
National Academy of Science report dated in August 1981.  He 
indicated that the physician cited from that report a 
radiation level of 1 rad per hour.  The individual stated, 
however, that was an "incorrect" citation in that the 
physician had mischaracterized the reported dose of 1 rad as 
a dose rate per hour.  He stated that the physician's "dose 
estimate for 360 hours of exposure results wholly from this 
error."  The DTRA individual stated that in fact the National 
Academy of Sciences' reported dosage of 1 rad was the same as 
the DTRA (formerly known as the Defense Nuclear Agency) 
provided dose of 1 rem.

The Director of VA's Compensation and Pension Service 
reviewed the claims folder in July 2000.  Reference was made 
to the private physician's reported "misinterpretation" of 
the National Academy of Sciences' Report in August 1981.  The 
Director agreed with the aforementioned opinion provided by 
the VA's Undersecretary for Health.  It was indicated that 
the dose of less than 1 rem provided in 1996 by the DTRA was 
described as the "worst case" dose results for any member of 
the U.S. Occupational Forces.  It was stated that because the 
veteran was at Nagasaki for a period much shorter than the 
maximum interval upon which the 1 rem was based, his dose 
amount was correspondingly less.  Applying the worst case 
methodology to his occupation, his external dose was 10 
percent of that corresponding to the maximum occupational 
period.  The Director stated that "therefore his [the 
veteran] total dose from all sources does not exceed 0.1 
rem."

An ophthalmologist at the Retina Consultants of the Midlands, 
Omaha, Nebraska, reviewed the entire claims file in November 
2004.  He stated that his comments were made in response to a 
request for an expert opinion pertaining to the veteran 
having sustained an ocular injury, specifically macular 
degeneration, from exposure to ionizing radiation during his 
participation in the Occupation of Nagasaki, Japan, in late 
1945.  He provided the following conclusion:  

Opinion has been sought if the 
appellant's [the veteran] present 
condition of macular degeneration and 
visual impairment is directly related to 
ionizing radiation exposure following the 
Nagasaki atomic bomb.  Direct evidence 
that the patient's visual impairment is 
related to macular degeneration is 
lacking.  The cause of macular 
degeneration is not directly related to 
ionizing radiation exposure.  From the 
information provided, it is reasonable to 
conclude that the appellant did not 
sustain an ocular injury, including 
macular degeneration from participating 
in the occupation of Nagasaki, Japan, in 
late 1945.  Age-related macular 
degeneration is very prevalent in our 
society and is the leading cause of legal 
blindness in individuals over the age of 
55."

The ophthalmologist stated the following opinion:  

My opinion rendered in this case is 
solely based on reviewing the medical 
records provided to me and a review of 
specific reports regarding ionizing 
radiation and the human damage reported 
following the atomic bombing of Hiroshima 
and Nagasaki.  This evaluator recognizes 
that there is a plethora of information 
available regarding the atomic bombings 
of 1945, and it is beyond the scope of 
this review to possibly summarize all of 
the material that is available.  My 
review has been conducted without a 
medical evaluation of the patient.  It is 
my conclusion that there is no 
correlation between the appellant's 
macular degeneration and his 
participation in the occupation of 
Nagasaki."

In view of the foregoing, the Board finds that entitlement to 
service connection for macular degeneration as residual to 
ionizing radiation exposure in service is not warranted.

While the Board has considered the veteran's assertions that 
he believes there is a causal relationship between his in 
service exposure to ionizing radiation and the development of 
abscesses of the jaw with loss of teeth and bilateral macular 
degeneration, the Board notes that he cannot establish 
entitlement to the benefit sought on the basis of his 
assertions alone.  He is competent to describe symptoms that 
he might have observed and report continuity of 
symptomatology; however, as a lay person without medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, such as the 
etiological relationship between any current disability and 
his active service, to include his exposure to ionizing 
radiation therein.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board assigns greater evidentiary weight to the 
independent medical expert's opinion because it is definitive 
in nature.  He is a specialist in the field of ophthalmology 
and he took into account the entire record, including the 
private physician's 1997 statement and the information from 
the DTRA.

With regard to the claimed disability involving abscesses of 
the jaw with loss of teeth, this is not a disease specific to 
radiation exposed veterans listed under 38 C.F.R. § 3.309 
(d).  In addition, such a disability is not included in the 
list of radiogenic diseases under 38 C.F.R. § 3.311.  Under 
38 C.F.R. § 3.311 (b) (4), however, if a claim is based on a 
disease other than one of those listed in paragraphs (b) (2) 
or (b) (3) of this section, VA shall nevertheless consider 
the claim under the  provisions of this section provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  

After careful review of the veteran's contentions, as well as 
the scientific and medical evidence, the Board finds that 
entitlement to service connection for abscesses of the jaw 
with loss of teeth as residual to ionizing radiation exposure 
is not warranted.  As noted above, the 1997 statement from 
the private physician was based on a mischaracterization of 
the reported dose of 1 rad as a dose rate per hour.  Clearly, 
this misinterpretation diminishes the impact of the 
physician's opinion.  The record shows no competent medical 
evidence linking any current abscesses of the jaw with loss 
of teeth and/or bilateral macular degeneration to the 
veteran's 




active service, including his exposure to ionizing radiation.  
Therefore, the weight of the competent evidence is against 
the claim.  


ORDER

Service connection for abscesses of the jaw with loss of 
teeth, claimed as due to exposure to ionizing radiation, is 
denied.

Service connection for bilateral macular degeneration, 
claimed as due to exposure to ionizing radiation, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


